             Case
  SO ORDERED 5/8/20          1:19-cr-00889-AJN Document 19 Filed 05/08/20 Page 1 of 1


                                                                                                    5/8/20

Alison J. Nathan, U.S.D.J.


                             A substitution of counsel teleconference is hereby scheduled for May
                             13, 2020 at 2 p.m. At the conference, the Court will address the
                             application by defense counsel to be relieved. The defendant,
                             replacement counsel, and the A.U.S.A. must attend the conference.
                             At 2 p.m. on May 13, 2020, the parties shall call into the Court’s
                             dedicated conference line at (888) 363-4749, and enter Access Code
                             919-6964, followed by the pound (#) key.
                             SO ORDERED.
